Order filed July 26, 2016




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00113-CV
                                     ____________

    IN THE MATTER OF THE MARRIAGE OF CARRIE HOLLOMAN
                 SLAGLE AND ALAN PAUL SLAGLE


                     On Appeal from the 300th District Court
                            Brazoria County, Texas
                         Trial Court Cause No. 76596-F

                                       ORDER

      The trial court held hearings on February 2 and 3, 2016, which are relevant to
this court’s determination of its jurisdiction over this appeal. Appellant, Alan Paul
Slagle, has been deemed indigent and is permitted to proceed in this appeal without
prepayment of costs. See Tex. R. App. P. 20.1(k). Accordingly, the court ORDERS
the official court reporter of the 300th District Court to prepare and file the reporter’s
record of the February 2 and 3, 2016, hearings by August 25, 2016.

                                    PER CURIAM